In this action for rescission of a contract, the defendant appeals from an order denying a motion to dismiss the amended complaint pursuant to rule 106 of the Rules of Civil Practice upon the ground that the pleading on its face fails to state facts sufficient to constitute a cause of action. The plaintiff failed during two terms of this court to file points in support of its contention, although the appeal was adjourned for that very purpose. In this situation, we are unaware of the legal basis for plaintiff’s allegations. Accordingly, the order is unanimously reversed and the complaint dismissed for insufficiency, with leave to replead. Settle order on lotice. Concur — Peck, P. J., Botein, Frank, Valente and McNally, JJ.